The appellant, after indictment by a grand jury, was on her trial found to be guilty of murder in the second degree, and her punishment fixed by the verdict at twenty-five years' confinement in the penitentiary.
From the judgment of the court entered on the verdict of the jury, she has appealed on the record without bill of exceptions.
The record has been examined, and we find the proceedings in all things regular and free of error.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.